                      EXHIBIT 8




Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 1 of 22
                DECLARATION OF JANE FLOWERS FINCH


I, Jane Flowers Finch, declare and state as follows:

1.      I am of legal age and am competent to give this declaration. All information

herein is based on my own personal knowledge unless otherwise indicated.

2.     I am the daughter of Pearl Finch, owner of an approximate 83.16 acre tract of real

property located in Wilson County, Parcel No. 2760-36-6807, which was the subject of a

Complaint in Condemnation (Complaint), filed by the Atlantic Coast Pipeline ("ACP")

on August 3,2018, in order to obtain 1.713 acres of easement in Case 5:18-cv-00388-BO.

3.     My mother did not want to allow her property to be used for a gas pipeline project

and asked me to assist her in these matters. I have been involved with ACP's efforts to

survey and to obtain an easement on the Finch property since around 2015.

4.     The Complaint, attached as Exhibit A, alleged that the property was necessary for

construction of the gas transmission line project.         Our answer objecting to the

condemnation was prepared and filed by attorney Chuck Lollar.

5.     I am also familiar with location of the home and farm of Celena and Robert

Bissette, and am aware that the ACP also filed a Complaint in Condemnation, seeking to

obtain 1.67 acres of easement across their property in Case 5: 18-cv-00426.

6.     The Bissette property lies less than one mile from the Finch property along the

proposed ACP route as shown on that attached map. Exhibit B.

7.     Without prior notice of their intent, or reason given for the action, on February 28,

2020, ACP filed a Notice of Voluntary Dismissal of the Action. Exhibit C.




Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 2 of 22
       8.       At the time of the dismissal, ACP had filed their expert disclosure, had prepared

      and submitted an appraisal of the fair market value of the easements proposed to be

      taken, and had repeatedly alleged that the Finch Property was necessary for construction

      9.        At the time of dismissal, attorney Lollar had formally represented us for more

      than 18 months and we had incurred significant litigation expenses in defense of this

      matter.

      10.       Neither Pearl Finch, nor anyone acting on her behalf, have engaged in negotiation

      for the sale of the easement.

      11.       Neither ACP nor its agents have explained the reason for the dismissal of the

      Complaint.

      12.       With the uncertainty arising out of legal challenges, construction delays, and

      COVID-19, it is reasonable to conclude that ACP dismissed the Complaint because the

      Finch Property is not necessary for construction.

      I declare under penalty of perjury the foregoing is true and correct to the best of my

knowledge.

      Executed on thi~ay of May 2020.




       Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 3 of 22
                      EXHIBIT A




Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 4 of 22
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:18-cv-00388


ATLANTIC COAST PIPELINE, LLC,

                          Plaintiff,

      v.

1.713 ACRES, MORE OR LESS, IN
WILSON COUNTY, NORTH CAROLINA,
LOCATED ON PARCEL IDENTIFICATION
NO. 2760-36-6807.000, AND IDENTIFIED
AS BEING A PORTION OF 119.8 ACRE(S)
DESCRIBED IN BOOK 2057, PAGE 80,
LESS AND EXCEPT A CERTAIN TRACT
CONTAINING 28.20 ACRE(S), MORE OR
LESS, IDENTIFIED IN BOOK 1821, PAGE
88 OF THE PUBLIC REGISTRY OF SAID
COUNTY,
                                             COMPLAINT IN CONDEMNATION
      and
                                             15 U.S.C. § 717f(h); Fed. R. Civ. P. 71.1
PEARL LAMM FINCH
10805 S NC Highway 581
Bailey, NC 27807,

      and

WADE RAYMOND FINCH
8417 Hester Road
Hurdle Mills, NC 27541,

      and

HEATHER LOUISE FINCH
770 Maine Avenue SW, Apt. 406
Washington, D.C. 20024,

                          Defendants.




      Case
        Case
           5:18-cv-00013-BO
             5:18-cv-00388-BODocument
                              Document81-8
                                        1 Filed
                                           Filed08/03/18
                                                 05/29/20 Page
                                                           Page15ofof922
                                         Nature of the Case

        1.      Plaintiff Atlantic Coast Pipeline, LLC (“Atlantic”), pursuant to its power of eminent

domain as authorized by Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h), and Federal

Rule of Civil Procedure 71.1, files this action for (i) the taking of certain interests in real property;

(ii) if later requested, immediate possession of the easements described herein; and (iii) the

ascertainment and award of just compensation to the owners of interest in real property, Pearl

Lamm Finch, Wade Raymond Finch, Heather Louise Finch, and any other interested parties

(collectively, the “Owners”).

                                       Jurisdiction and Venue

        2.      This Court has original jurisdiction in this matter pursuant to 28 U.S.C. § 1331 and

Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h), because: (a) Atlantic is the holder of a

certificate of public convenience and necessity issued by the Federal Energy Regulatory

Commission (“FERC”) for the construction of an interstate natural gas pipeline that crosses West

Virginia, Virginia, and North Carolina; (b) Atlantic, despite negotiation efforts, has been unable

to acquire by contract, or has been unable to agree with the Owners as to the compensation to be

paid for, the necessary easements to construct, operate, and maintain a pipeline for the

transportation of natural gas; and (c) the amount claimed by the Owners exceeds $3,000.

        3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the interests in the real

property that Atlantic seeks to condemn are located within the Eastern District of North Carolina.

                                                Parties

        4.      Atlantic is a Delaware limited liability company with its principal office located at

120 Tredegar Street, Richmond, Virginia 23219. Atlantic is an interstate natural gas company as

defined by the Natural Gas Act, 15 U.S.C. § 717a(6), and, as such, is authorized to construct, own,




                                       2
         Case
           Case
              5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                 Document81-8
                                           1 Filed
                                              Filed08/03/18
                                                    05/29/20 Page
                                                              Page26ofof922
operate, and maintain pipelines for the transportation of natural gas in interstate commerce.

Atlantic’s transportation of natural gas in interstate commerce is subject to the jurisdiction and

approval of FERC.

       5.      The Owners have an ownership interest in that certain tract of land identified as

Parcel Identification No. 2760-36-6807.000, composed of 83.16 acres, more or less, as is more

particularly described as being a portion of 119.8 acre(s) described in Book 2057, Page 80, less

and except a certain tract containing 28.20 acre(s), more or less, described in Book 1821, Page 88

of the public records of said County (the “Property”). The Property is depicted on Exhibit 1.

       6.      There may be other persons who claim an interest in the property to be condemned

whose names are currently unknown to Atlantic because they could not be ascertained by a diligent

inquiry. These persons will be made parties to this action as permitted by Federal Rule of Civil

Procedure 71.1(c)(3).

                                              Facts

       7.      Atlantic is in the process of constructing an approximately 600-mile underground

pipeline and related facilities for the purpose of transporting natural gas from West Virginia to

Virginia and North Carolina (the “ACP Project”).

       8.      The ACP Project will measure approximately 42 inches in diameter in West

Virginia and Virginia, and 36 inches in diameter in North Carolina. Certain extensions of the ACP

Project will measure 20 inches in diameter from Northampton County, North Carolina to the City

of Chesapeake, Virginia and 16 inches in diameter in Brunswick County, Virginia and Greensville

County, Virginia.

       9.      Natural gas transported by the ACP Project will serve multiple public utilities and

is necessary to satisfy the growing energy needs of consumers in Virginia and North Carolina.




                                      3
        Case
          Case
             5:18-cv-00013-BO
               5:18-cv-00388-BODocument
                                Document81-8
                                          1 Filed
                                             Filed08/03/18
                                                   05/29/20 Page
                                                             Page37ofof922
        10.     Atlantic filed an application for a certificate of public convenience and necessity

with FERC on September 18, 2015, FERC Docket No. CP15-554-000, in which it sought

permission to construct the ACP Project and attendant facilities. On October 13, 2017, FERC

issued a certificate of public convenience and necessity (the “FERC Certificate”) authorizing

Atlantic to construct and operate the ACP Project. A copy of the FERC Certificate is attached as

Exhibit 2.

        11.     FERC found that the ACP Project will “primarily serve natural gas demand in

Virginia and North Carolina.” See Ex. 2, at 35, ¶ 79.

        12.     FERC also found that the “public at large will benefit from increased reliability of

natural gas supplies.” See Ex. 2, at 35, ¶ 79.

        13.     As a result, the ACP Project “serves a ‘public use’” as determined by FERC. See

Ex. 2, at 34, ¶ 79.

        14.     Atlantic must begin construction of the ACP Project as soon as possible to ensure

completion within FERC’s deadline. See Ex. 2.

        15.     The FERC-approved route of the ACP Project crosses the Property. A map

depicting the route of the ACP Project is attached as Exhibit 3.

        16.     Atlantic seeks to construct a portion of the ACP Project on the Property. The ACP

Project cannot be constructed until Atlantic acquires certain permanent easements (the “Permanent

Easements”) and temporary easements (the “Temporary Easements”) (collectively the

“Easements”) on the Property. The Easements are necessary for constructing, maintaining,

operating, altering, testing, replacing, and repairing the ACP Project.

        17.     A plat depicting the size and nature of the Easements and the ACP Project’s route

across the Property is attached hereto as Exhibit 4.




                                       4
         Case
           Case
              5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                 Document81-8
                                           1 Filed
                                              Filed08/03/18
                                                    05/29/20 Page
                                                              Page48ofof922
       18.     The Permanent Easements to be taken on the Property include a permanent and

exclusive easement and right-of-way to construct, operate, maintain, replace, repair, remove or

abandon the ACP Project and appurtenant equipment and facilities, as well as the right to change

the location of the installed pipeline within the area of the Permanent Easement as may be

necessary or advisable.

       19.     The Temporary Easements will enable Atlantic to construct the ACP Project and

engage in restoration or clean-up activities. The Temporary Easements are requested as of the date

of authorized entry onto the Property and their use is required until all work, including restoration,

is complete. The Temporary Easements will be effective and condemned for a period not to exceed

five (5) years following Atlantic’s possession of the Easements.

       20.     Atlantic also seeks to acquire the right of ingress and egress to and from and through

the Easements; the right to transport pipe, vehicles, machinery, persons, equipment, or other

materials to and from and through the Easements, and the right of access through any existing

roads on the Property.

       21.     Atlantic also seeks the right to fell trees and clear brush or other vegetation as

necessary or convenient for the safe and efficient construction, operation, or maintenance of the

ACP Project or to maintain safe and efficient access to and from the ACP Project.

       22.     The Owners shall retain the right to use the Property in any manner that will not

interfere with the use and enjoyment of Atlantic’s rights under the Easements. Specifically, the

Owners shall not, without the prior written consent of Atlantic: (a) change the depth of cover or

otherwise undertake earthmoving or construction within the Permanent Easements; (b) place or

permit to be placed any temporary or permanent structure or obstruction of any kind, including but

not limited to buildings, swimming pools, sheds, concrete pads, mobile homes, trees, telephone




                                       5
         Case
           Case
              5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                 Document81-8
                                           1 Filed
                                              Filed08/03/18
                                                    05/29/20 Page
                                                              Page59ofof922
or electric poles, water or sewer lines, or similar structures, within the Permanent Easements; (c)

store or operate any heavy equipment in the Permanent Easements, except the use of typical

farming equipment; and (d) construct ponds or lakes in a manner that would flood the Permanent

Easements.

       23.      Atlantic has negotiated with the Owners and has made several efforts to acquire the

Easements by contract.

       24.      Atlantic began negotiations with Owners Wade and Heather Finch in January 2016.

Specifically, on January 29, 2016, Atlantic sent Owners Wade and Heather Finch an initial offer

letter regarding acquiring certain easements for the ACP Project.

       25.      Atlantic began settlement negotiations with Owner Pearl Finch in March 2016.

Specifically, on March 24, 2016, an agent of Atlantic (the “First Agent”) spoke with Owner Pearl

Finch regarding acquiring certain easements for the ACP Project.

       26.      On April 6, 2016, the First Agent spoke with the attorney for the Owners regarding

the Property to advance the negotiations.

       27.      On April 21, 2016, Atlantic sent Owner Pearl Finch the initial offer letter regarding

the Property.

       28.      On May 20, 2016, the First Agent spoke with counsel for the Owners to further

negotiations regarding the Property.

       29.      Through August of 2016, the First Agent continued to attempt to further

negotiations by leaving several telephone messages for Owners’ counsel.

       30.      In March, April, May and June of 2017, another agent of Atlantic (the “Second

Agent”) left additional telephone messages and electronic messages with Owners’ counsel in an

attempt to continue negotiations.




                                        6
        Case
          Case
             5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                  Document
                                         81-8
                                           1 Filed
                                              Filed 08/03/18
                                                    05/29/20 Page
                                                             Page 610ofof9 22
       31.     On July 28, 2017, another agent of Atlantic (the “Third Agent”) spoke with

Owner’s counsel in an attempt to continue negotiations.

       32.     On September 22, 2017, the Third Agent emailed Owners’ counsel a copy of the

revised proposed easement agreement for her review and indicated that the Third Agent was

available to meet counsel at her convenience to discuss the proposed agreement.

       33.     In October 2017, the Third Agent continued to correspond with Owners’ counsel

via email in an attempt to further negotiations.

       34.     On June 6, 2018, Atlantic sent the Owners a letter with a final offer, along with a

copy of the plat attached hereto as Exhibit 4.

       35.     Atlantic, through counsel, has continued to attempt to negotiate with Owners,

through counsel, regarding the easement acquisition and the final offer letter and its accompanying

plat, but the parties have been unable to reach an agreement.

       36.     Specifically, on July 24, 2018, Atlantic, through counsel, sent the Owners, through

counsel, a letter following up on the final offer in an attempt to further negotiations.

       37.     To date, Atlantic and the Owners have been unable to agree on the compensation

to be paid and the terms of the Easements. Thus, despite these negotiations, Atlantic has been

unable to acquire the Easements by contract.

       38.     Pursuant to the authority granted to Atlantic by Congress in Section 7(h) of the

Natural Gas Act, 15 U.S.C. § 717f(h), Atlantic now seeks to take by eminent domain the Easements

over the Property as depicted herein and in Exhibit 4.

       WHEREFORE, Atlantic respectfully requests that this Court:

       A.      Enter an Order of Judgment of Taking by Eminent Domain as to the Easements as

described herein;




                                        7
        Case
          Case
             5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                  Document
                                         81-8
                                           1 Filed
                                              Filed 08/03/18
                                                    05/29/20 Page
                                                             Page 711ofof9 22
       B.      If later requested, grant Atlantic immediate possession of the Easements in the form

of a preliminary injunction prior to the determination of just compensation upon deposit with the

Court of a sum of money representing the value of such Easements as determined by Atlantic’s

appraisal or land rights valuation analysis;

       C.      Ascertain and award just compensation to the Owners for the taking of the

Permanent Easements;

       D.      Ascertain and award just compensation to the Owners for the taking of the

Temporary Easements; and

       E.      Grant such other relief as may be just and proper.


       This the 3rd day of August, 2018.



                                               /s/ Henry L. Kitchin, Jr.
                                               Henry L. Kitchin, Jr.
                                               N.C. State Bar No. 23226
                                               MCGUIREWOODS LLP
                                               Post Office Box 599 (28402)
                                               Wilmington, North Carolina 28401
                                               Telephone: (910) 254-3800
                                               Facsimile: (910) 254-3900
                                               Email:       hkitchin@mcguirewoods.com

                                               Dhamian A. Blue
                                               N.C. State Bar No. 31405
                                               Blue LLP
                                               205 Fayetteville Street
                                               Raleigh, North Carolina 27601
                                               Telephone: (919) 833-1931
                                               Facsimile: (919) 833-8009
                                               Email:      dab@bluellp.com




                                        8
        Case
          Case
             5:18-cv-00013-BO
                5:18-cv-00388-BODocument
                                  Document
                                         81-8
                                           1 Filed
                                              Filed 08/03/18
                                                    05/29/20 Page
                                                             Page 812ofof9 22
                               Of Counsel:

                               John D. Wilburn
                               Email: jwilburn@mcguirewoods.com
                               Richard D. Holzheimer, Jr.
                               Email: rholzheimer@mcguirewoods.com
                               McGuireWoods LLP
                               1750 Tysons Boulevard, Suite 1800
                               Tysons, Virginia 22102
                               Telephone:    (703) 712-5000
                               Facsimile:    (703) 712-5050

                               Counsel for Atlantic Coast Pipeline, LLC




                                9
Case
  Case
     5:18-cv-00013-BO
        5:18-cv-00388-BODocument
                          Document
                                 81-8
                                   1 Filed
                                      Filed 08/03/18
                                            05/29/20 Page
                                                     Page 913ofof9 22
             EXHIBIT 4




Case
 Case5:18-cv-00013-BO
       5:18-cv-00388-BODocument
                        Document81-8
                                  1-5 Filed
                                      Filed05/29/20
                                            08/03/18 Page
                                                     Page14
                                                          1 of
                                                            of322
Case
 Case5:18-cv-00013-BO
       5:18-cv-00388-BODocument
                        Document81-8
                                  1-5 Filed
                                      Filed05/29/20
                                            08/03/18 Page
                                                     Page15
                                                          2 of
                                                            of322
Case
 Case5:18-cv-00013-BO
       5:18-cv-00388-BODocument
                        Document81-8
                                  1-5 Filed
                                      Filed05/29/20
                                            08/03/18 Page
                                                     Page16
                                                          3 of
                                                            of322
                      EXHIBITB




Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 17 of 22
lCdenr.maps.arcgis.com/apps/webappviewerjjnde.x.h ml?id =374cOSa17ab944fba 1fb006a5b576138

ftO ce   0 ...                             -   ~nvironmen:al   S arePoin    Ou look      Sierra Club   Coa As     SC SimoleChurc CRM




                                               Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 18 of 22
                      EXHIBIT C




Case 5:18-cv-00013-BO Document 81-8 Filed 05/29/20 Page 19 of 22
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               Case No. 5:18-cv-00388-BO


 ATLANTIC COAST PIPELINE, LLC,

                                 Plaintiff,
                                                             NOTICE OF VOLUNTARY
         v.                                                 DISMISSAL OF THE ACTION

 1.713 ACRES, MORE OR LESS, IN WILSON                          Fed. R. Civ. P. 71.1(i)(1)(A)
 COUNTY, NORTH CAROLINA et al.,

                                 Defendants.



       Pursuant to Rule 71.1(i)(1)(A) of the Federal Rules of Civil Procedure, plaintiff Atlantic

Coast Pipeline, LLC (“Atlantic”), by and through the undersigned counsel, hereby voluntarily

dismisses without prejudice this condemnation action against the subject property and all other

defendants.

       No compensation hearing on the subject property has begun, and Atlantic has not acquired

title or a lesser interest or taken possession of the subject property through this action. The subject

property is a certain tract of land identified as Parcel Identification No. 2760-36-6807.000,

composed of 83.16 acres, more or less, as is more particularly described as being a portion of 119.8

acre(s) described in Book 2057, Page 80, less and except a certain tract containing 28.20 acre(s),

more or less, described in Book 1821, Page 88 of the public records of Wilson County, North

Carolina.

       WHEREFORE, this action may be dismissed in its entirety without prejudice.




        Case
          Case
             5:18-cv-00013-BO
               5:18-cv-00388-BODocument
                                 Document
                                        81-8
                                          30 Filed
                                             Filed 05/29/20
                                                   02/28/20 Page
                                                            Page 20
                                                                 1 ofof322
This the 28th day of February, 2020.

                                       /s/ Henry L. Kitchin, Jr.
                                       Henry L. Kitchin, Jr.
                                       N.C. State Bar No. 23226
                                       MCGUIREWOODS LLP
                                       Post Office Box 599 (28402)
                                       Wilmington, North Carolina 28401
                                       Telephone: (910) 254-3800
                                       Facsimile: (910) 254-3900
                                       Email:       hkitchin@mcguirewoods.com

                                       Dhamian A. Blue
                                       N.C. State Bar No. 31405
                                       Blue LLP
                                       205 Fayetteville Street
                                       Raleigh, North Carolina 27601
                                       Telephone: (919) 833-1931
                                       Facsimile: (919) 833-8009
                                       Email: dab@bluellp.com

                                       Of Counsel:

                                       John D. Wilburn
                                       Email: jwilburn@mcguirewoods.com
                                       Richard D. Holzheimer, Jr.
                                       Email: rholzheimer@mcguirewoods.com
                                       McGuireWoods LLP
                                       1750 Tysons Boulevard, Suite 1800
                                       Tysons, Virginia 22102
                                       Telephone:    (703) 712-5000
                                       Facsimile:    (703) 712-5050

                                       Counsel for Atlantic Coast Pipeline, LLC




                               2
Case
  Case
     5:18-cv-00013-BO
       5:18-cv-00388-BODocument
                         Document
                                81-8
                                  30 Filed
                                     Filed 05/29/20
                                           02/28/20 Page
                                                    Page 21
                                                         2 ofof322
                                  CERTIFICATE OF SERVICE
       I, Henry L. Kitchin, Jr., of McGuireWoods LLP, certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age;

       That on this day, copies of the foregoing will be served on the following by first-class U.S.
Mail, by electronic mail, or by the Court’s Case Management / Electronic Case Filing (“CM/ECF”)
system:

               Charles M. Lollar
               Christina E. Lollar
               Lollar Law, PLLC
               109 E. Main Street, Suite 501
               Norfolk, VA 23510

               Kristen Lin Beightol
               Edwards Kirby LLP
               3201 Glenwood Avenue, Suite 100
               Raleigh, NC 27612
               Counsel for Defendants

       I certify under penalty of perjury that the foregoing is true and correct.

       This the 28th day of February, 2020.


                                               /s/ Henry L. Kitchin, Jr.
                                               Henry L. Kitchin, Jr.
                                               Counsel for Atlantic Coast Pipeline, LLC




        Case
          Case
             5:18-cv-00013-BO
               5:18-cv-00388-BODocument
                                 Document
                                        81-8
                                          30 Filed
                                             Filed 05/29/20
                                                   02/28/20 Page
                                                            Page 22
                                                                 3 ofof322
